NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted April 25, 2007
                              Decided April 25, 2007

                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 06-4074

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Indiana, Fort Wayne Division
      v.
                                             No. 1:05-CR-66
GREGORY BURT,
    Defendant-Appellant.                     Theresa L. Springmann,
                                             Judge.

                                    ORDER

       Gregory Burt sold crack cocaine to a confidential informant in Fort Wayne,
Indiana, on two occasions. Fort Wayne police officers obtained a search warrant for
Burt’s apartment after the second sale, and during their search, found a large
amount of crack cocaine, several crack pipes, and a loaded .22 caliber handgun. In
September 2005 Burt was indicted on one count of possessing and one count of
distributing crack cocaine. See 21 U.S.C. § 841(a)(1). Burt pleaded guilty to
possessing crack cocaine in August 2006, and the district court sentenced him to
151 months’ imprisonment, the low end of the advisory guidelines range. As part of
his plea agreement, Burt expressly waived the right to appeal his conviction and
sentence “to any Court on any ground, including any claim of ineffective assistance
of counsel . . . .” Despite the waiver, Burt filed a notice of appeal. His appointed
No. 06-4074                                                                      Page 2

lawyer now moves to withdraw under Anders v. California, 386 U.S. 738 (1967),
because he is unable to discern a nonfrivolous basis for the appeal. Counsel’s
supporting brief is facially adequate, and Burt has not responded to counsel’s
motion, see Cir. R. 51(b), so we limit our review of the record to the potential issues
counsel has identified. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.
2002).

       Counsel first questions whether Burt might withdraw his plea. But, as
counsel notes, Burt has never expressed a desire to withdraw his plea so any
discussion about the plea would be inappropriate. See United States v. Knox, 287
F.3d 667, 671 (7th Cir. 2002). Counsel also considers challenging Burt’s sentence,
or raising an ineffective assistance of counsel claim, but given the broadly worded
appeal waiver, we agree that these potential arguments would be frivolous. See
United States v. Lockwood, 416 F.3d 604, 607-08 (7th Cir. 2005); United States v.
Whitlow, 287 F.3d 638, 640 (7th Cir. 2002).

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.